Exhibit 10.5

INDEMNITY AGREEMENT

THIS AGREEMENT is made as of October 31, 2007

BETWEEN

Loral Space & Communications Inc., a corporation incorporated under the laws of
the State of Delaware (the “Indemnitor”),

- and -

Telesat Canada, Telesat Holdings Inc. and Telesat Interco Inc., corporations
incorporated or amalgamated under the laws of Canada (individually, a “Company”
and collectively, the “Companies”),

- and -

Henry Gerard (Hank) Intven, of the City of Toronto in the Province of Ontario
(the “Indemnitee”).

WHEREAS the Indemnitor has a material interest in the Companies;

AND WHEREAS the Indemnitor and the Companies have requested the Indemnitee to
serve as a director or officer of the Companies and he has consented to so act
provided this Agreement is entered into;

NOW THEREFORE, in consideration of the sum of $1.00 now paid by the Indemnitee
to each of the Indemnitor and the Companies (the receipt and sufficiency of
which are acknowledged by the Indemnitor and the Companies) and the premises and
the covenants and agreements contained herein, the parties agree as follows:

ARTICLE 1 - INDEMNITY AND LIMITATION OF LIABILITY

 

1.01 General Indemnity

(1) Subject to Section 1.01(2), the Companies will severally, in respect of
liability related to acting as a director or officer of each such Company, and
jointly and severally, with respect to a Company and its direct or indirect
subsidiaries in respect of liability related to acting as a director or officer
of a direct or indirect subsidiary (individually, a “Subsidiary” and
collectively, the “Subsidiaries”) of such Company, indemnify and save harmless
the Indemnitee from and against all losses, costs, charges, damages, expenses,
awards, settlements, liabilities, fines, penalties, demands and causes of action
of whatever kind including all legal fees and costs on a solicitor and client
basis and other reasonable professional fees (collectively, the “Claims”) to the
full extent permitted by law regardless of when they arose and howsoever
arising, that the Indemnitee sustains, incurs or may be subject to and which the
Indemnitee would not



--------------------------------------------------------------------------------

have sustained, incurred or be subjected to if the Indemnitee had not accepted
the Companies’ request to act as a director or officer of the Companies. In the
event that, for any reason whatsoever, the Companies do not fully and completely
indemnify the Indemnitee in accordance with the terms of this Agreement,
including without limitation the provisions of this Section 1.01, 1.05 or 1.06,
within 120 days of demand by the Indemnitee on the Companies, the Indemnitor
shall itself indemnify the Indemnitee to the extent the Indemnitee has not been
fully indemnified by the Companies. In such event, the Indemnitor shall become
subrogated to the rights of the Indemnitee with respect to the right to be
compensated with respect to the obligations of the Companies pursuant to this
Indemnity.

(2) The indemnity provided in Section 1.01(1) will not apply unless in
connection with the matter in respect of a Company or in respect of a Subsidiary
which gave rise to Claims for which indemnification is sought, the Indemnitee

 

  (i) acted honestly and in good faith with a view to the best interests of the
Company or such Subsidiary; and

 

  (ii) in the case of a criminal or administrative action or proceeding that is
enforced by a monetary penalty, the Indemnitee had reasonable grounds for
believing that his conduct was lawful.

(3) To the extent that a change of relevant law, whether by statute or judicial
decision, permits greater indemnification than that afforded by Section 1.01(1),
as limited by Section 1.01(2), it is the intent of the parties hereto that the
Indemnitee shall enjoy under this Agreement the benefits afforded by any such
change.

(4) The indemnity provided in Section 1.01(1) will also not apply to any
proceeding initiated by the Indemnitee against any of the Companies unless it is
brought to establish or enforce any right under this Indemnity Agreement.

 

1.02 Presumptions/Knowledge

(1) For purposes of any determination hereunder the Indemnitee will be deemed,
subject to compelling evidence to the contrary, to have acted in good faith
and/or in the best interests of the relevant Company. The relevant Company will
have the burden of establishing the absence of good faith.

(2) The knowledge and/or actions, or failure to act, of any other director,
officer, agent or employee of the relevant Company or any other entity will not
be imputed to the Indemnitee for purposes of determining the right to
indemnification under this Agreement.

 

1.03 Notice by Indemnitee

As soon as is practicable, upon the Indemnitee becoming aware of any proceeding
which may give rise to indemnification under this Agreement other than a
proceeding commenced by one of the Companies, the Indemnitee will give written
notice

 

Page 2 of 9



--------------------------------------------------------------------------------

to the Companies and to the Indemnitor. Failure to give notice in a timely
fashion will not disentitle the Indemnitee to indemnification.

 

1.04 Expense Advances

(1) The Companies will, upon request by the Indemnitee, make advances (“Expense
Advances”) to the Indemnitee of all amounts for which the Indemnitee seeks
indemnification under this Agreement before the final disposition of the
relevant proceeding. Expense Advances may include anticipated expenses. In
connection with such requests, the Indemnitee will provide the Companies with a
written affirmation of the Indemnitee’s good faith belief that the Indemnitee is
legally entitled to indemnification, along with sufficient particulars of the
expenses to be covered by the proposed Expense Advance to enable the Companies
to make an assessment of its reasonableness. The Indemnitee’s entitlement to
such Expense Advance will include those expenses incurred in connection with
proceedings by the Indemnitee against the Companies seeking an adjudication or
award pursuant to this Agreement. The Companies will make payment to the
Indemnitee within 10 days after the Companies have received the foregoing
information from the Indemnitee. All expenses for which indemnification is
sought must be reasonable and Expense Advances must relate to expenses
anticipated within a reasonable time of the request.

(2) To the extent the Companies do not provide Expense Advances to the
Indemnitee as required by this Section 1.04 within 120 days of demand by the
Indemnitee on the Companies, the Indemnitor shall be responsible to the
Indemnitee, on demand from the Indemnitee, for providing such Expense Advances
on the terms of this Section 1.04.

(3) The Indemnitee will repay to the Companies, or if provided by the
Indemnitor, to the Indemnitor, all Expense Advances not actually required, and
all Expense Advances if and to the extent that it is finally determined by a
court of competent jurisdiction that the Indemnitee is not entitled to
indemnification under this Agreement. If requested by the Companies or the
Indemnitor, the Indemnitee will provide a written undertaking to the Companies
confirming the Indemnitee’s obligations under the preceding sentence as a
condition to receiving an Expense Advance.

 

1.05 Indemnification Payments

With the exception of Expense Advances which are governed by Section 1.04, the
Companies will pay to the Indemnitee any amounts to which the Indemnitee is
entitled hereunder promptly upon the Indemnitee providing the Companies with
reasonable details of the Claim. The Companies will, forthwith after any request
for payment to or for an Indemnitee, seek any court approval that may be
required to permit payment. The Companies will not be required to pay any
amounts under this Section 1.05 to an Indemnitee if a court of competent
jurisdiction has finally determined that such Indemnitee is not entitled to
indemnification.

 

Page 3 of 9



--------------------------------------------------------------------------------

1.06 Right to Independent Legal Counsel

If the Indemnitee is named as a party or a witness to any proceeding, or the
Indemnitee is questioned or any of his or her actions, omissions or activities
are in any way investigated, reviewed or examined in connection with or in
anticipation of any actual or potential proceeding, the Indemnitee will be
entitled to retain independent legal counsel at the Companies’ expense to act on
the Indemnitee’s behalf to provide an initial assessment to the Indemnitee of
the appropriate course of action for the Indemnitee. The Indemnitee will be
entitled to continued representation by independent counsel at the Companies’
expense beyond the initial assessment unless the parties agree that there is no
conflict of interest between the Companies and the Indemnitee that necessitates
independent representation.

 

1.07 Settlement

Neither the Companies nor the Indemnitor may negotiate or effect a settlement of
claims against the Indemnitee without the consent of the Indemnitee, which
consent will not be unreasonably withheld. The Indemnitee may negotiate and
effect a settlement without the consent of the Companies or the Indemnitor but
the Companies and the Indemnitor will not be liable for any settlement
negotiated without their prior written consent, which consent will not be
unreasonably withheld.

 

1.08 Setoff

Each of the Indemnitor and the Companies grants to the Indemnitee a right to
setoff any amounts owing by the Indemnitor or the Companies, as applicable,
hereunder to the Indemnitee against any amounts that the Indemnitee may owe the
Indemnitor or the Companies, as applicable, from time to time.

 

1.09 Statutory Liability

Without limiting the generality of the provisions of Section 1.01, the parties
acknowledge that the scope of the Claims to which the indemnity provided in such
Section applies includes all Claims that relate to or arise from statutory
liability imposed on the Indemnitee as a director or officer of the Companies.

 

1.10 Insurance

Unless otherwise agreed in writing between the parties, the Companies will
purchase and maintain, or cause to be purchased and maintained, while the
Indemnitee remains a director or officer of the Companies and after the
Indemnitee ceases to be a director or officer of the Companies, directors’ and
officers’ errors and omissions insurance for the benefit of the Indemnitee
containing such customary terms and conditions and in such amounts as are
available to the Companies on reasonable commercial terms, having regard to the
nature and size of the business and operations of the Companies and their
subsidiaries from time to time. In the event that the Companies do not purchase
and maintain such insurance, the Indemnitor shall, upon demand by the

 

Page 4 of 9



--------------------------------------------------------------------------------

Indemnitee, itself purchase and maintain insurance that would otherwise comply
with this Section 1.04.

 

1.11 Income Tax

(1) Each payment made by the Indemnitor or the Companies to the Indemnitee
pursuant to this Agreement will be made without setoff, counterclaim or
reduction for, and free from and clear of, and without deduction for or because
of, any and all present or future taxes imposed, levied, collected, assessed or
withheld by or within any taxing jurisdiction, unless the Indemnitor or the
Companies, as applicable, is required by law or the interpretations thereof by
any relevant governmental authority to make such withholding or deduction. If
the Indemnitor or the Companies do not pay, cause to be paid or remit payments
due hereunder free from and clear of such taxes, then the Indemnitor or the
Companies, as applicable, will forthwith pay the Indemnitee such additional
amounts (the “Tax Indemnity Amounts”) as may be necessary in order that the net
after taxes amount of every payment made to the Indemnitee, after provision for
payment of any taxes payable by the Indemnitor or the Companies and/or the
Indemnitee (including any deduction or withholding of taxes imposed, levied,
collected, assessed or withheld by or within any taxing jurisdiction on or with
respect to Tax Indemnity Amounts and taxes on or in respect of the receipt of
Tax Indemnity Amounts), shall be equal to the amount that the Indemnitee would
have received had there been no such taxes.

(2) If, as a result of any payment by the Indemnitor or the Companies pursuant
to this Agreement, the Indemnitee is required to pay any taxes imposed, levied,
collected, assessed or withheld by any taxing jurisdiction or if a governmental
authority asserts the imposition of such taxes, then the Indemnitor or the
Companies, as applicable, will, upon demand by the Indemnitee, indemnify the
Indemnitee for the imposition or payment of any such taxes, whether or not such
taxes are correctly or legally asserted, and for any taxes on such indemnity
payments, in each case, together with any interest, penalties and expenses in
connection therewith. All such amounts shall be payable by the Indemnitor or the
Companies, as applicable, on demand by the Indemnitee, and shall bear interest
at the prime rate from time to time in effect of Telesat Canada’s main Canadian
bank plus 1% until paid by the Indemnitor or the Companies, as applicable, to
the Indemnitee.

ARTICLE 2 - GENERAL

 

2.01 Unconditional

This Agreement is absolute and unconditional and the obligations of the
Indemnitor and the Companies will not be affected, discharged, impaired,
mitigated or released by (a) any extension of time, indulgence or modification
that the Indemnitee may extend or make with any person making any Claim against
the Indemnitee in connection with the Companies or as a director or officer of
the Companies or (b) the discharge or release of the Indemnitee in any
bankruptcy, insolvency, receivership or other proceedings of creditors.

 

Page 5 of 9



--------------------------------------------------------------------------------

2.02 Amendments

No amendment to this Agreement will be valid or binding unless set forth in
writing and duly executed by all of the parties.

 

2.03 Termination

(1) Nothing in this Agreement will prevent the Indemnitee from resigning as a
director or officer of the Companies at any time.

(2) The obligations of the Indemnitor and the Companies under this Agreement
will continue until the later of (a) 15 years after the Indemnitee ceases to be
a director or officer of the Companies and (b) one year after the final
termination of all proceedings commenced within such 15-year period with respect
to which the Indemnitee is entitled to claim indemnification hereunder.

 

2.04 Governing Law

This Agreement is governed by and will be construed in accordance with the laws
of the Province of Ontario and the laws of Canada applicable therein.

 

2.05 Further Assurances

Each of the Indemnitor and the Companies will from time to time execute and
deliver all such further documents and instruments and do all acts and things as
the Indemnitee may reasonably require to effectively carry out or better
evidence or perfect the full intent and meaning of this Agreement. The
Indemnitor and the Companies will each use its best efforts to obtain any
approval of a court required by law for the indemnification of, and the advance
of moneys to, the Indemnitee in accordance with this Agreement in respect of an
action by or on behalf of the Companies to procure a judgment in their favour to
which the Indemnitee is made a party.

 

2.06 Severability

Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction will not invalidate the remaining provisions hereof and any such
prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction.

 

2.07 Benefit of the Agreement

This Agreement will enure to the benefit of and be binding upon the respective
heirs, executors, administrators, other legal representatives, successors and
permitted assigns of the parties.

 

Page 6 of 9



--------------------------------------------------------------------------------

2.08 Independent Legal Advice

The Indemnitor and the Companies acknowledge that they have been advised by the
Indemnitee to obtain independent legal advice with respect to entering into this
Agreement, that they have obtained such independent legal advice or have
expressly waived such advice, and that they are entering into this Agreement
with full knowledge of the contents hereof, of their own free will and with full
capacity and authority to do so.

 

2.09 Assignment

This Agreement may not be assigned by the Indemnitor or the Companies without
the written consent of the Indemnitee.

 

2.10 Notices

Any demand, notice or other communication to be given in connection with this
Agreement must be given in writing and will be given by personal delivery or by
electronic means of communication addressed to the recipient as follows:

To the Indemnitor:

Loral Space & Communications Inc.

600 Third Avenue

New York, NY 10016

 

Fax No.:

   (212) 338-5320

E-mail:

   akatz@hq.loral.com

Attention:

   Mr. Avi Katz

To the Companies:

Telesat Canada

1601 Telesat Court

Gloucester, ON K1B 5P4

 

Fax No.:

   (613) 748-8784

E-mail:

   j.lecour@telesat.ca

Attention:

   Ms. Jennifer Lecour

Telesat Holdings Inc. and Telesat Interco Inc.

c/o McCarthy Tétrault LLP

Toronto-Dominion Bank Tower

66 Wellington Street West

Suite 4700

Toronto, ON M5K 1E6

 

Page 7 of 9



--------------------------------------------------------------------------------

Fax No.:

   (416) 868-0673

E-mail:

   rforbes@mccarthy.ca

Attention:

   Mr. Robert Forbes

and

To the Indemnitee:

Mr. Hank Intven

Toronto-Dominion Bank Tower

66 Wellington Street West

Suite 4700

Toronto, ON M5K 1E6

 

Fax No.:

   (416) 868-0673

E-mail:

   hintven@mccarthy.ca

or to such other street address, individual or electronic communication number
or address as may be designated by notice given by any party to the others. Any
demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by electronic communication, on the day of transmittal thereof if
given during the normal business hours of the recipient and on the business day
during which such normal business hours next occur if not given during such
hours on any day.

 

2.11 Remedies Cumulative

The right and remedies of the parties under this Agreement are cumulative and
are in addition to, and not in substitution for, any other rights and remedies
available at law, in equity, pursuant to contract or otherwise. No single or
partial exercise by a party of any right or remedy precludes, prejudices or
otherwise affects in any manner whatsoever the exercise of any other right or
remedy to which that party may be entitled.

 

2.12 Attornment

For the purpose of all legal proceedings this Agreement will be deemed to have
been performed in the Province of Ontario and the courts of the Province of
Ontario will have jurisdiction to entertain any action arising under this
Agreement. Each party attorns to the jurisdiction of the courts of the Province
of Ontario.

 

2.13 Counterparts

This Agreement may be executed in any number of counterparts, each of which will
be deemed to be an original and all of which taken together will be deemed to
constitute one and the same instrument.

 

Page 8 of 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties have executed this Agreement.

 

LORAL SPACE &

COMMUNICATIONS INC.

By:    /s/ Avi Katz    Name: Avi Katz    Authorized Officer

TELESAT CANADA

By:    /s/ Jennifer Lecour    Name: Jennifer Lecour    Authorized Officer

TELESAT HOLDINGS INC.

By:    /s/ Jennifer Lecour    Name: Jennifer Lecour    Authorized Officer

TELESAT INTERCO INC.

By:    /s/ Jennifer Lecour    Name: Jennifer Lecour    Authorized Officer

 

SIGNED, SEALED AND DELIVERED

  )     

in the presence of:

  )           )      By:    /s/ S. Rawson   )   By:    /s/ Hank Intven   

Witness

  )      HANK INTVEN

 

Page 9 of 9